Citation Nr: 0120192	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-13 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic left hand 
disorder.  

2.  Entitlement to service connection for a bilateral 
acquired eye disorder.  

3.  Entitlement to service connection for bilateral defective 
hearing.  

4.  Entitlement to service connection for a chronic right 
knee disorder.  

5.  The propriety of the initial staged ratings of zero 
percent and 20 percent for osteomyelitis of the right tibia.  

6.  The propriety of the initial rating of 20 percent for the 
residuals of fracture of the right ankle.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from January 1981 to October 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1997 and February 2001 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The veteran was accorded a hearing before an RO hearing 
officer in November 1998.  A transcript of the hearing is of 
record.  

For reasons which will become apparent, the issues of 
entitlement to service connection for bilateral defective 
hearing and entitlement to service connection for a chronic 
right knee disorder will be the subjects of the REMAND 
portion of this decision.  



FINDINGS OF FACT

1.  A chronic left hand disorder is not shown to have been 
present in service, or at any time thereafter.

2.  A chronic bilateral acquired eye disorder is not shown to 
have been present in service, or at any time thereafter.  

3.  During service in June 1996, the veteran had a second 
episode of active osteomyelitis of the right tibia, with 
definite involucrum or sequestrum exhibited until March 1997.  

4.  On and after July 1, 1997, the veteran's osteomyeleitis 
of the right tibia has been inactive, but there was evidence 
of active infection within the past five years.

5.  The veteran's service-connected residuals of fracture of 
the right ankle are currently productive of ankylosis with 
the ankle fused in the neutral position.  


CONCLUSIONS OF LAW

1.  A chronic left hand disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).

2.  A chronic bilateral acquired eye disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (c)(2000).  

3.  Bilateral myopia is a refractive error of the eyes and 
not a disease or injury for which service connection may be 
granted.  38 C.F.R. § 3.303(c) (2000).  


4.  A 30 percent staged evaluation for service-connected 
osteomyelitis of the right tibia is warranted during the 
period from October 5, 1996 to March 6, 1997.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.71a, Code 5000 
(2000).  

5.  A current staged evaluation in excess of 20 percent for 
service-connected osteomyelitis of the right tibia is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. § 4.71a, Code 5000 (2000).  

6.  An initial evaluation of 30 percent for the service-
connected residuals of fracture of the right ankle is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5270 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a service entrance examination in July 1980, a 
physical examination of the veteran's eyes was within normal 
limits.  Uncorrected visual acuity was 20/200 in each of the 
veteran's eyes, corrected to 20/20 in both the right and left 
eyes.  

A service clinical record dated in late January 1981 showed 
uncorrected visual acuity of 20/400 in each eye, corrected to 
20/20 in both the right and left eyes.  A physical profile 
was assigned, noting defective visual acuity, corrected, in 
each eye.  

In a service clinical record of mid-December 1988, the 
veteran was heard to complain of watery eyes.  Noted at the 
time was that the veteran was a daily soft contact lens 
wearer, and had been for seven years.  At the time of 
examination, corrected visual acuity was 20/20 in each eye.  
The pertinent diagnoses were slightly increased myopia and 
blepharokeratitis bilaterally.  

In mid-December 1991, the veteran was seen for routine 
optometric follow up.  The pertinent diagnosis was stable 
myopia.  

On a nonflying medical examination in August 1992, the 
veteran's eyes, and left hand were within normal limits, and 
no pertinent diagnoses were noted.  

A service clinical record dated in mid-February 1994 is to 
the effect that the veteran was seen at that time for a 
routine eye examination.  At the time of examination, 
corrected visual acuity was 20/20 in each eye.  The pertinent 
diagnosis was bilateral myopia.  

In an optometric examination record dated in January 1995, 
corrected visual acuity was 20/20 in each eye.  The clinical 
assessment was myopia and epithelial disruption.  Treatment 
was with medication.  

In a Medical Evaluation Board Summary dated in mid-March 
1996, it was noted that, in July 1994, while stationed in 
Turkey, the veteran had fallen from a height of 10 to 
15 feet, landing on her right ankle, sustaining an 
intraarticular fracture of the right distal tibia.  Views of 
the ankle demonstrated an impacted intraarticular fracture 
involving the anterior part of the tibial plafond, with a 
spiral component extending to the metaphysis of the tibia.  
There was significant comminution and impaction, with a loss 
of approximately one centimeter in height of the tibial 
plafond.  

Further noted was that, in mid-July 1994, the veteran 
underwent open reduction and internal fixation of the 
fracture site.  Along with the comminuted impacted fracture 
of the interior tibial plafond with fracture of the medial 
malleolus, the articular surface of the tibial plafond showed 
severe comminution with involvement of more than 50 percent 
of its total surface.  The veteran was subsequently casted, 
and kept nonweight-bearing for 8 to 12 weeks.  Suspected at 
the time of the veteran's open reduction and internal 
fixation was that, due to the severity of the intraarticular 
damage involving the tibial plafond, she would most probably 
need a tibiotalar fusion at a later date.  

Reportedly, in April 1995, the hardware which had been 
implanted during the veteran's previous surgery (consisting 
of five orthopedic screws) was removed due to a problem with 
impingement.  Subsequent to the hardware removal, the veteran 
developed an abscess in the medial malleolus, as well as 
osteomyelitis of the distal right tibia.  She was therefore 
admitted to William Beaumont Army Medical Center and, in May 
1995, underwent incision and drainage of the abscess.  The 
veteran eventually underwent another debridement in May 1995, 
at which time antibiotic impregnated beads were placed in the 
distal tibia, and she was sent home.  In June 1995, the 
veteran was admitted for removal of the aforementioned 
antibiotic beads and closure of her wounds.  After inspection 
of the veteran's wound, there was no evidence of infection, 
and a short leg cast was therefore applied.  

In June 1995, following the removal of the aforementioned 
antibiotic beads, it was noted by the veteran's orthopedic 
surgeon that there were severe degenerative joint disease 
changes present in the tibiotalar joint.  On further 
orthopedic follow up, the veteran continued to have ankle 
pain and stiffening of the affected joint.  In September 
1995, it was contemplated that the veteran might require an 
ankle fusion in order to alleviate her pain.  In December 
1995, the veteran underwent fusion of the right ankle, with 
placement of an external fixator, which she was to wear for 
three months.  In February 1996, the veteran's hardware was 
loosened, and the right ankle examined, showing evidence of 
good fusion.  Following this, the external fixator device was 
removed.  

In summary, the veteran was status post fusion of the right 
ankle following a long and protracted course of treatment of 
a right tibial plafond intraarticular fracture, which was 
complicated after hardware removal by an abscess of the 
distal tibia with osteomyelitis, requiring further surgery 
and a long course of IV antibiotics.  

In a service optometric examination dated in May 1996, 
corrected visual acuity was 20/20 in each of the veteran's 
eyes.  The clinical assessment was myopia and astigmatism.  

During the course of outpatient treatment in June 1996, it 
was noted that the veteran had a history of a right ankle 
fusion and osteomyelitis of the right ankle.  On physical 
examination, there was tenderness over the right medial 
malleolus, as well as purulent discharge from the veteran's 
fissure.  Radiographic studies showed evidence of old changes 
from the veteran's fusion and osteomyelitis.  The clinical 
assessment was recurrent osteomyelitis of the right ankle.  

In a service clinical record of early July 1996, it was noted 
that, with regard to the veteran's degree of functional 
impairment, that her ankle fusion was solid, that she had 
weight bearing, and that she was pain free.  However, the 
veteran's two episodes of osteomyelitis in July 1995 and June 
1996 presented some functional limitation.  

Approximately one week later, the veteran was seen for follow 
up of her right ankle osteomyelitis and discharge.  At the 
time of evaluation, there was present a 1.5- by 5-centimeter 
ulcer in the area of the veteran's right medial malleolus, 
with granulation tissue.  No discharge was able to be 
expressed from the wound.  However, yellow serosanguineous 
discharge was present on the band aid which had covered the 
affected area.  The clinical assessment was chronic 
osteomyelitis of the right ankle with sinus drainage versus a 
retained suture.  

Computerized (axial) tomography of the veteran's right lower 
extremity conducted at a VA medical facility on November 22, 
1996 showed evidence of a lytic lesion in the anterior aspect 
of the veteran's distal tibia, with extensive cortical and 
cancellous bone destruction.  Several osseous fragments were 
present.  In addition, there was present a 1-centimeter area 
of lucency and sclerosis along the anteromedial aspect of the 
tibia, consistent with a sequestrum.  Noted at the time was 
that findings were "most consistent" with chronic 
osteomyelitis.  

In mid-December 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that, 
in July 1994, while in service, the veteran had fallen, 
fracturing her right ankle.  According to the veteran, at the 
time of the aforementioned incident, she had injured both 
hands.  When questioned, the veteran stated that her left 
hand seemed to be "okay," and without problems at the 
present time.  She further stated that her right ankle had 
been fused, and treated "several times" for osteomyelitis, 
the most recent occurrence of which was during the previous 
month.  When questioned, the veteran stated that her right 
ankle hurt when standing or walking, and was "nearly always 
swollen."  

On physical examination, the veteran's right and left hands 
were "the same," without swelling, warmth, tenderness, or 
crepitance.  There was a full range of motion of the 
veteran's hands.  The distal interphalanges, proximal 
interphalanges, and metacarpophalanges and wrists were 
checked, and were within normal limits.  Additionally noted 
was that the veteran had "a full fist."  As to the 
veteran's right ankle, there was evidence of two well-healed 
surgical scars, as well as a moderate amount of swelling, and 
slightly increased warmth.  At the time of evaluation, there 
was a small amount of motion at the veteran's right ankle, 
which was somewhat tender.  Radiographic studies showed 
evidence of tibiotalar fusion, as well as a resection of the 
distal portion of the distal diaphysis of the fibula, with 
fusion of the lateral malleolus to the talus.  Several 
tubular, well-circumscribed areas of lucency were noted in 
horizontal orientation, most likely from previous orthopedic 
instrumentation.  However, an oval-shaped area of lucency was 
noted in the medial portion of the distal tibia, suspicious 
for a sequestrum due to chronic osteomyelitis.  Noted at the 
time was that this finding was unchanged from a previous 
study.  

The pertinent diagnoses noted were normal examination of the 
hands; and status post fusion of the right ankle, which was 
not totally fused, and was somewhat painful and swollen at 
the present time.  Additionally noted was that the veteran 
had "recurrent osteomyelitis."  

On VA ophthalmologic examination, likewise conducted in 
December 1996, the veteran denied any significant ocular 
history, including diplopia.  Best corrected visual acuity 
was 20/20 in both the right and left eyes.  Peripheral fields 
were full to confrontation testing in both eyes, and 
extraocular muscle movements were smooth and full.  At the 
time of examination, the veteran's pupils were round and 
reactive to light, with no afferent defect.  Slit lamp 
examination revealed a clear cornea and lens in both eyes.  
Applanation pressures were 18 mmHg in the right eye and 
16 mmHg in the left eye at 12 noon.  Dilated fundus 
examination showed a cup-to-disk ratio of 0.25 in the right 
eye, and 0.2 in the left eye.  At the time of examination, 
the macula and vessels were normal in both eyes.  The 
pertinent diagnosis was myopia.  

During a period of VA hospitalization from March to May 1997, 
it was noted that the veteran had a past medical history of 
fracture of the right distal tibia, followed by multiple 
subsequent surgeries.  At the time of admission, it was noted 
that the veteran was to undergo a planned irrigation and 
drainage of her right distal tibia secondary to 
osteomyelitis.  Additionally planned was plastic 
reconstruction, as well as a split-thickness skin graft of 
the veteran's skin defect.  The veteran was therefore taken 
to surgery in early March, and tolerated the procedure well.  
Following surgery, she continued to receive IV antibiotic 
treatment for a period of 8 and 1/2 weeks.  The veteran was 
followed in physical therapy and taught to use crutches, and 
to be nonweight bearing on her right side.  She continued to 
be monitored both by general surgery and the orthopedic 
service for her skin flap.  The veteran's graft continued to 
heal well, and there was no symptom or sign of infection.  At 
the time of discharge, the veteran was ambulating 
independently with crutches.  

In a rating decision of August 1997, the RO granted service 
connection and a 20 percent evaluation for the residuals of 
right ankle fracture, effective October 5, 1996, the date 
following the veteran's discharge from service.  That same 
rating decision granted service connection for osteomyelitis 
of the right tibia, and assigned a noncompensable evaluation 
effective from October 5, 1996 (the date following the 
veteran's discharge from service) to March 6, 1997, at which 
time a 100 percent evaluation based on postsurgical 
convalescence was assigned.  That 100 percent evaluation was 
reduced to 20 percent, effective July 1, 1997, the date 
immediately following termination of the veteran's temporary 
100 percent evaluation, based on evidence of a discharging 
sinus or other evidence of active infection within the past 
five years.  See 38 C.F.R. § 4.71a, Code 5000 (2000).  

In September 1997, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran's 
history and complaints were recounted.  In terms of the 
veteran's osteomyelitis, the question for examination was the 
last date of "inactivity" of the veteran's osteomyelitis.  
According to the veteran's records, x-rays were performed in 
June of 1997.  At that time, there was no definite evidence 
of erosions consistent with osteomyelitis.  Nor were any 
prior films available for comparison.  Films after this time 
included studies in July and August 1997, which showed no 
interval change.  Laboratory studies performed in August 1997 
revealed a normal white blood cell count.  Moreover, the 
veteran denied any consistent fevers or chills at the present 
time.  The veteran's main complaint consisted of pain on 
ambulation, and some swelling.  Reportedly, the veteran's 
pain was present with changes in the weather, particularly, 
when it was raining.  When questioned, the veteran stated 
that elevation helped to relieve her symptomatology.  

On physical examination, the veteran exhibited a very stiff 
gait pattern.  There was minimal, if any, motion about the 
right ankle.  While there was plantar flexion to perhaps five 
degrees, total dorsiflexion did not pass the neutral 
position.  That is, the veteran's right ankle could neither 
be inverted nor everted.  The muscle flap area of the 
veteran's scar measured in total 17 centimeters in length.  
The flap itself had "bubbled up," and formed a fibrous 
mass.  At the time of examination, there was no definite 
drainage from the veteran's wound site.  Radiographic studies 
dating from August 1997 revealed a tibiotalar fusion with 
incorporation of the lateral malleolus into the fusion mass.  
Soft tissue swelling was present, and there was a 2-
centimeter lucency in the anterior medial aspect of the 
distal tibia consistent with previous curettage.  Culture 
results from a bony curettage obtained in March 1997 were 
gram stain negative.  There was no growth on the anaerobic 
culture, and only a mild staph growth in the broth.  On the 
whole, this was felt to be a negative culture.  

The pertinent diagnoses were history of compound ankle 
fracture resulting in tibiotalar fusion; and history of 
osteomyelitis, status post muscle flap graft.  As best the 
examiner could determine from the veteran's medical records, 
including x-ray studies and previous culture results, as well 
as the veteran's current white blood cell count and physical 
examination, it appeared as though the veteran's 
osteomyelitis had not been present since March 7, 1997.  

A VA outpatient treatment record dated in early November 1997 
is significant for an assessment of resolved osteomyelitis.  

A VA record of hospitalization dated in January 1998 is to 
the effect that the veteran underwent the surgical debulking 
of a free flap of the right malleolus at that time.  In May 
1998, that procedure was repeated, with the veteran once 
again undergoing the surgical debulking of her right lower 
extremity muscle flap.  

In September 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
further surgery for removal of the veteran's skin flap was 
being contemplated "now that no further evidence of 
osteomyelitis (was) clinically present."  The veteran 
complained of a "dull throbbing aching" in her right ankle, 
as well as in her left hand in inclement weather.  According 
to the veteran, this aching was frequently a throbbing 
discomfort which grew in intensity, and was accompanied by a 
feeling of weakness, stiffness, and easy fatigability, as 
well as a lack of endurance.  On physical examination, there 
was no motion possible of the veteran's right ankle, with it 
being in the neutral position.  There was an area of 
approximately 7 inches on the inner aspect of the ankle, 
extending proximately, with a scar which had widened to 
1 inch.  At its distal tip was a muscle pedicle flap 3 inches 
in length and 1.25 inches in height.  The flap was not 
complete on its anterior or inferior aspect, where there was 
a one-quarter inch gap that was three-quarters of an inch in 
length.  Examination revealed no increased heat or redness in 
this area, and the veteran stated that there had been no 
evidence of purulent material.  The flap itself was cool and 
nontender.  Additionally noted was an incision on the 
anterior aspect of the ankle joint 4 inches in length, which 
was nonadherent and not swollen, and nontender.  

Examination of the veteran's left hand was completely within 
normal limits, with no evidence of increased heat, swelling, 
redness, or discoloration.  Circulation was within normal 
limits, and there was a full painless range of motion, with 
the tips of the veteran's fingers approximating the distal 
palmar crease.  Radiographic studies of the veteran's right 
ankle showed evidence of a tibiotalar fusion, with 
incorporation of the lateral malleolus into the fusion mass, 
as well as an osseous defect of the anterior and medial 
aspect of the distal tibia corresponding to the site of 
curettage for previously noted osteomyelitis.  Also noted was 
a large soft tissue mass in the anteromedial aspect of the 
ankle.  Radiographic studies of the veteran's hands were 
unremarkable.  The pertinent diagnoses were post 
osteomyelitis right distal tibia; flap to cover right distal 
osteomyelitis; fusion right ankle; and normal examination of 
both hands.  

During the course of a personal hearing in November 1998, the 
veteran testified that the last time she had taken 
antibiotics for her osteomyelitis was in March 1997, and 
that, to the best of her knowledge, her osteomyelitis had 
"healed."  See Transcript, page 4.  When questioned 
regarding the motion of her right ankle, the veteran stated 
that she had "no motion" in that ankle, because it had been 
"fused."  See Transcript page 5.  

On recent VA orthopedic examination in mid-March 2000, the 
veteran complained of pain "on and off" in her right ankle.  
On physical examination, there was atrophy of the veteran's 
right leg muscles.  The right leg was nontender, and 
extension was from 0 to 5 degrees, accompanied by pain.  At 
the time of examination, the veteran could not flex, adduct, 
or abduct.  There was no evidence of any edema, and her skin 
was dry and scaly.  Noted at the time was decreased touch 
sensation in the right lower leg.  In the opinion of the 
examiner, there had been no change in the postoperative 
findings of the veteran's distal right leg with tibiotalar 
fusion and resection of the distal fibula.  A prominent soft 
tissue mass was once again noted, without significant change 
from prior examination.  The pertinent diagnoses were atrophy 
of the right leg; and status post right tibiotalar fusion and 
resection of the right distal fibula.  

As part of a Supplemental Statement of the Case issued in 
March 2001, the veteran was informed of the passage of the 
Veterans Claims Assistance Act of 2000, and of the "new 
duties" imposed on the VA on the filing of an application 
for benefits.  The veteran was further informed as to what 
evidence was necessary in order to establish entitlement to 
the benefits for which she had applied, and of the VA's 
willingness to make reasonable efforts to procure that 
evidence.  


Analysis

Service Connection for a Chronic Disorder of
The Left Hand and a Bilateral Acquired Eye Disorder

The veteran in this case seeks service connection for a 
chronic disorder of the left hand, and a bilateral acquired 
eye disorder.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Turning to the issue of service connection for a left hand 
disorder, the Board notes that service medical records are 
entirely negative for evidence of any such disability.  
Moreover, on VA orthopedic examinations in December 1996 and 
September 1998, the veteran's left hand was without evidence 
of heat, swelling, redness, or discoloration, and with a full 
painless range of motion.  Based on such findings, the Board 
is compelled to conclude that the veteran does not currently 
suffer from a chronic left hand disorder of any kind.  
Accordingly, service connection for a disorder of the left 
hand must be denied.  

Regarding the issue of service connection for a bilateral 
acquired eye disorder, the Board acknowledges that, while in 
service, the veteran received treatment not only for myopia, 
but for various other eye problems, including epithelial 
disruption, and, on one occasion, blepharokeratitis.  
However, with the exception of myopia, the remainder of these 
problems resolved without residual disability.  As of the 
time of a VA ophthalmologic examination in December 1996, 
there was present only myopia, a form of refractive error.  
See Norris v. West, 11 Vet. App. 219 (1998).  The Board notes 
that, pursuant to applicable law and regulation, congenital 
or developmental defects, and refractive error of the eye, 
are not diseases or injuries within the meaning of applicable 
legislation governing the award of compensation benefits.  
See 38 C.F.R. § 3.303(c) (2000).  Accordingly, the veteran's 
claim for service connection for bilateral myopia must fail.  
She currently has no chronic acquired bilateral eye disorder, 
and the bilateral myopia is not service connectable, pursuant 
to 38 C.F.R. § 3.303(c).  


The Propriety of the Initial Ratings for
Osteomyelitis of the Right Tibia and 
Residuals of Fracture of the Right Ankle

As to the issues involving evaluations for the veteran's 
service-connected osteomyelitis of the right tibia, and 
residuals of fracture of the right ankle, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  

In the case at hand, service connection and an initial 
noncompensable evaluation for the veteran's osteomyelitis of 
the right tibia was made effective October 5, 1996, the day 
following the veteran's discharge from service.  As regards 
the veteran's osteomyelitis, a 20 percent evaluation was made 
effective from July 1, 1997, immediately following the 
termination of a period of convalescence which itself 
followed a period of hospitalization and surgery for the 
veteran's service-connected osteomyelitis.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

Pursuant to applicable law and regulation, a 20 percent 
evaluation is warranted for osteomyelitis where there is 
evidence of a discharging sinus or other evidence of active 
infection within the past five years.  A 30 percent 
evaluation requires a definite involucrum or sequestrum, with 
or without a discharging sinus.  In like manner, a 60 percent 
evaluation for service-connected osteomyelitis requires 
demonstrated evidence of frequent episodes, with accompanying 
constitutional symptoms.  A 100 percent evaluation is 
warranted where there is evidence of osteomyelitis of the 
pelvis or vertebrae, or extending into major joints, or with 
multiple localization, or with a long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  NOTE:  The 20 
percent rating on the basis of activity within the past five 
years is not assignable following the initial infection of 
active osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  38 C.F.R. § 4.71a, Code 5000 
(2000).  

While in service, the veteran experienced an initial episode 
of osteomyelitis, followed by a recurrence of that condition 
in June of 1996.  After the June 1996 recurrence of 
osteomyelitis, the condition remained active and as early as 
November 22, 1996, there was present an area of lucency in 
the veteran's right ankle "consistent with a sequestrum."  
Under such circumstances, the Board is of the opinion that, 
from October 5, 1996, the day following discharge from 
service, to March 6, 1997, the date of the veteran's hospital 
admission, a 30 percent evaluation is warranted for service-
connected osteomyelitis of the right tibia.  An evaluation in 
excess of 30 percent is not in order, however, inasmuch as, 
for that period, there was no evidence of constitutional 
symptoms.  38 C.F.R. § 4.71a, Code 5000 (2000). 

Turning to the issue of a current evaluation in excess of 20 
percent for service-connected osteomyelitis, the Board notes 
that, at the time of the aforementioned VA orthopedic 
examination in September 1997, it was noted that, as best 
could be determined from the evidence of record, the 
veteran's osteomyelitis "had not been present since March 7, 
1997."  Recent evidence, while showing continuing problems 
with the veteran's service-connected  right ankle, has been 
negative for recurrence of osteomyelitis.  More specifically, 
there exists no evidence that the veteran currently suffers 
from a definite involucrum or sequestrum, with or without a 
discharging sinus.  Under such circumstances, the 20 percent 
evaluation currently in effect is appropriate, and a higher, 
staged rating is not warranted.  38 C.F.R. § 4.71a, Code 5000 
(2000).

Regarding the issue of an increased rating for the service-
connected residuals of fracture of the right ankle, the Board 
notes that, on VA orthopedic examination in December 1996, 
there was present only a small amount of motion in the 
veteran's right ankle, accompanied by a moderate amount of 
swelling, slightly increased warmth, and some tenderness.  On 
subsequent VA orthopedic examination in September 1997, there 
was minimal, if any motion about the veteran's right ankle.  
Plantar flexion was perhaps to 5 degrees, while total 
dorsiflexion did not pass the neutral position.  Further 
examination of the veteran's right ankle conducted in 
September 1998 showed no motion possible, with the veteran's 
ankle in the neutral position.  Finally, on recent VA 
orthopedic examination in March 2000, extension of the right 
ankle was only from 0 to 5 degrees, with no evidence of the 
ability to flex, adduct, or abduct.  

The Board observes that the 20 percent evaluation currently 
in effect for the veteran's service-connected residuals of 
fracture of the right ankle contemplates the presence of 
ankylosis of that ankle, in plantar flexion less than 30 
degrees.  In order to warrant an increased, which is to say, 
30 percent evaluation, there would, of necessity, need to be 
demonstrated the presence of ankylosis with the veteran's 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Code 5270 (2000).  

While the veteran's ankle is not fused in a position of 
dorsiflexion between zero and 10 degrees, it is fused in the 
neutral, zero degree position.  It is not fused in a position 
of plantar flexion at all.  Considering the fusion in the 
zero degree position, the right leg atrophy which is 
compatible with weakness, and the indications of pain in the 
ankle joint, a 30 percent rating is warranted here.  
38 C.F.R. §§ 4.7, 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an initial 40 percent rating is 
not warranted for the right ankle disorder because the ankle 
is not ankylosed in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees, nor is there an 
abduction, adduction, inversion, or eversion deformity.  
Further, the weakness and atrophy of the right leg and the 
right ankle pain do not equate to this level of disability.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as that law redefines the 
obligations of the VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in the case at hand, it is clear 
that the VA has met its "duty to assist" the claimant in 
the development of all facts pertinent to those of her claims 
which are being decided on the merits.  To that end, the 
veteran has been scheduled for numerous VA examinations, and 
medical opinions have been obtained.  Moreover, as part of a 
Supplemental Statement of the Case issued in March 2001, the 
veteran was informed of the VA's obligations under the new 
act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
procured.  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case as to 
those issues decided by the Board on the merits.  


ORDER

Service connection for a chronic left hand disorder is 
denied.  

Service connection for a bilateral acquired eye disorder is 
denied.  

A 30 percent evaluation for osteomyelitis of the right tibia 
effective from October 5, 1996 to March 6, 1997 is granted, 
subject to those regulations governing the payment of 
monetary benefits.  

A current initial evaluation in excess of 20 percent for 
service-connected osteomyelitis of the right tibia is denied.  

An initial evaluation of 30 percent for the service-connected 
residuals of fracture of the right ankle is granted, subject 
to those regulations governing the payment of monetary 
benefits.  


REMAND

The audiometric examinations accorded to the veteran during 
and subsequent to service, but prior to October 1998, were 
within normal limits.  However, the October 1998 VA 
audiometric examination revealed speech recognition scores of 
90 percent in each ear.  Speech recognition scores below 94 
percent qualify as recognizable defective hearing pursuant to 
38 C.F.R. § 3.385 (2000).  That being the case, a further VA 
audiometric examination, and possibly a further VA ear 
examination, is warranted.  

The veteran in this case also seeks service connection for a 
chronic disorder of the right knee.  In that regard, while on 
VA orthopedic examination in December 1996, the veteran's 
right knee was entirely within normal limits, a subsequent VA 
orthopedic examination in September 1998 noted the presence 
of patellofemoral grinding bilaterally, consistent with 
arthritis of the knee.  

In view of the fact that there is indication of arthritis in 
the right knee, a medical opinion is warranted to verify its 
presence and to determine its etiology and onset.  

The development in order here is required by the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, in light of the aforementioned, the appeals as 
to the issue of entitlement to service connection for 
bilateral defective hearing and the issue of entitlement to 
service connection for a chronic right knee disorder are 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to March 2000 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should be accorded a VA 
audiometric examination to verify the 
current presence of bilateral defective 
hearing pursuant to the provisions of 
38 C.F.R. § 3.385.  If verified, the 
veteran should thereafter be accorded a 
VA ear examination to determine the onset 
and etiology of her bilateral defective 
hearing.  All clinical findings should be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  At the conclusion of 
the examination, the VA physician must 
respond to the following questions:  (a) 
Is it at least as likely as not that 
bilateral defective hearing developed 
during service or is otherwise related to 
service?  (b) Is it at least as likely as 
not that a bilateral sensorineural 
hearing loss was manifest in the first 
post service year?

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to determine the onset and 
etiology of any right knee disorder.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  Following completion of 
the examination, the examining specialist 
should answer the following questions:  
(a) Does the veteran currently suffer 
from a chronic disorder (including 
osteoarthritis) of the right knee?  (b) 
If so, did the veteran's chronic right 
knee disorder as likely as not develop 
during active service, or, in the case of 
osteoarthritis, during the first year 
following service discharge?  (c) Is any 
chronic right knee disorder found to be 
present as likely as not otherwise 
related to the veteran's active military 
service?  

4.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  

5.  The RO should then readjudicate the 
remanded issues.  If the benefits sought 
on appeal remain denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the remanded issues.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to procure 
additional evidentiary development, and to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 


